In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00132-CR

ALBERT JASON ROBLES, Appellant            §   On Appeal from the 297th District Court

                                          §   of Tarrant County (1618523D)

V.                                        §   August 4, 2022

                                          §   Memorandum Opinion by Justice Kerr

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The trial court’s judgment is modified by

adding the following language after “THIS SENTENCE SHALL RUN

CONSECUTIVELY”:

      The sentence imposed by the 297th District Court on September 15,
      2021, in cause number 1618334D for sexual assault of a child under 17
      years of age (15 years) shall begin to run immediately. The sentence
      imposed by the 297th District Court on September 15, 2021, in cause
      number 1618523D for indecency with a child by sexual contact (5 years)
      shall commence when the sentence imposed in cause number 1618334D
      has ceased to operate.

It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Elizabeth Kerr_________________
                                          Justice Elizabeth Kerr